                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JESSE TERRELL RADFORD
ADC #655432                                                                          PLAINTIFF

v.                             Case No. 5:18-cv-00044-KGB/JTK

DARYL GOLDEN, et al.                                                              DEFENDANTS

                                             ORDER

       The Court has reviewed the two sets of Proposed Findings and Recommendations

submitted by United States Magistrate Judge Jerome T. Kearney (Dkt. Nos. 12, 29). Plaintiff Jesse

Radford filed objections to both sets of Proposed Findings and Recommendations (Dkt. Nos. 14,

32). After careful review of the two sets of Proposed Findings and Recommendations, a de novo

review of the record, and a review of all objections, the Court adopts the first set and the second

set of Proposed Findings and Recommendations as its findings in all respects (Dkt. Nos. 12, 29).

        I.     Background

       Mr. Radford filed his original complaint pro se pursuant to 42 U.S.C. § 1983, alleging

various unrelated claims against defendants Daryl Golden, Thomas Hurst, Temeka Pickett, and

Corporal Savage (Dkt. No. 1). Judge Kearney directed Mr. Radford to file an amended complaint

that sets forth “one claim (referring to one incident)” and the following:

       (1) the name of each individual personally involved in the actions at issue in the
       complaint; (2) how each individual was personally involved in those actions; (3)
       how each individual violated the Plaintiff's constitutional rights; and 4) how he was
       harmed.

(Dkt. No. 5, at 4 (emphasis omitted)). In response, Mr. Radford filed an amended complaint (Dkt.

No. 7). Judge Kearney noted that the amended complaint “cites only statement of law” and again

directed Mr. Radford to file another amended complaint in compliance with the Court’s prior Order
(Dkt. No. 10). Mr. Radford then filed his second amended complaint, again alleging claims against

Mr. Golden, Mr. Hurst, Ms. Pickett, and Corporal Savage (Dkt. No. 11).

       Mr. Radford later filed a motion for preliminary injunction (Dkt. No. 26). In this motion,

Mr. Radford asserts that, while this action has been pending, he has been “forced to come in

contact” with Ms. Pickett (Id., at 1). Mr. Radford also states that he is afraid that he will be

retaliated against (Id.). As relief, Mr. Radford asks this Court to disallow any further contact

between him and Ms. Pickett and to transfer him “to a safe unit of ADC away from Defendants

Daryl Golden and [Ms.] Pickett.” (Id., at 1-2).

       II.     Discussion

       Mr. Radford’s second amended complaint alleges claims pursuant to 42 U.S.C. § 1983,

including claims that: (1) Corporal Savage filed a false disciplinary against Mr. Radford; (2) Mr.

Hurst was involved in extending Mr. Radford’s time in isolation; (3) Ms. Pickett sexually assaulted

him and filed a retaliatory disciplinary against Mr. Radford; and (4) that Mr. Golden did not

respond to Mr. Radford’s request for law library materials (Dkt. No. 11, at 1-6). For the reasons

discussed below, the Court adopts both Proposed Findings and Recommendations submitted by

Judge Kearney as its findings in all respects (Dkt. Nos. 12, 29). The Court therefore dismisses

without prejudice Mr. Radford’s claims against Mr. Golden, Mr. Hurst, and Corporal Savage. The

Court also denies Mr. Radford’s motion for preliminary injunction (Dkt. No. 26).

               A.      The First Set Of Proposed Findings and Recommendations

       The first set of Proposed Findings and Recommendations recommends the dismissal

without prejudice of Mr. Radford’s claims against Corporal Savage, Mr. Golden, and Mr. Hurst

for failure to state a claim upon which relief may be granted and for violating the Court’s prior

Order to amend the complaint to allege only one claim (Dkt. No. 12). Mr. Radford filed a timely




                                                  2
objection, arguing that he did sufficiently allege a claim against Mr. Golden because he attached a

grievance form that shows that Mr. Golden was aware that Mr. Radford was denied access to the

law library (Dkt. No. 14).

       The Court concludes that Mr. Radford has not sufficiently alleged a claim against Mr.

Golden. The Eighth Circuit Court of Appeals has made it clear that being “the reader” of a

grievance or the “decision maker” in the appeal of a grievance is not sufficient to make such an

individual a party to the “grieved incident.” Champion v. Akins, 498 Fed. App’x 670, 670 (8th

Cir. 2013); see also Rowe v. Norris, 198 Fed. App’x 579, 580 (8th Cir. 2006) (determining that

ADC deputy director’s denial of grievances was insufficient to impose § 1983 liability on him).

Instead, to satisfy the Prison Litigation Reform Act’s exhaustion requirement, a prisoner must file

a grievance specifically alleging that the “reader” or “decision maker” was personally “involved

in the grieved incident.” Champion, 498 Fed. App’x at 670. Mr. Radford’s only allegations

against Mr. Golden are that: (1) Mr. Golden did not terminate Corporal Savage after Mr. Radford

wrote a grievance and (2) Mr. Golden was aware, via a grievance filed by Mr. Radford, that Mr.

Radford was denied access to the law library (Dkt. No. 11, at 1-3). As Mr. Radford has not alleged

that Mr. Golden was personally “involved in the grieved incident[s],” the Court dismisses without

prejudice Mr. Radford’s claims against Mr. Golden.

       The Court also concludes that Mr. Radford has not sufficiently alleged claims against Mr.

Hurst or Corporal Savage.      Mr. Radford’s second amended complaint fails to allege with

specificity any action taken by Mr. Hurst that purportedly caused injury to Mr. Radford.

Furthermore, while Mr. Radford does allege that Corporal Savage filed a false disciplinary charge

against him, this allegation, without more, fails to support a claim for relief under § 1983. See

Dixon v. Brown, 38 F.3d 379, 379 (8th Cir. 1994) (holding that the filing of a false disciplinary




                                                3
charge is not itself actionable under § 1983, but the filing of a disciplinary charge does become

actionable if done in retaliation for the inmate’s filing of a grievance). Here, Mr. Radford alleges

that Corporal Savage falsely filed a disciplinary charge against him due to a fight he had with her

brother (Dkt. No. 11, at 1). As this purportedly false disciplinary charge was not allegedly brought

in retaliation for Mr. Radford’s exercise of his protected rights, this claim is not actionable under

§ 1983. Accordingly, the Court dismisses without prejudice Mr. Radford’s claims against Mr.

Hurst and Corporal Savage.

               B.      The Second Set Of Proposed Findings and Recommendations

       Mr. Radford filed a motion for preliminary injunction, asking the Court to disallow any

further contact between him and Ms. Pickett and to transfer him “to a safe unit of ADC away from

Defendants Daryl Golden and [Ms.] Pickett.” (Dkt. No. 26, at 1-2). The second set of Proposed

Findings and Recommendations recommends denial of the motion for preliminary injunction (Dkt.

No. 29). Mr. Radford filed an objection (Dkt. No. 32). After careful consideration, the Court

concludes that the second set of Proposed Findings and Recommendations should be, and hereby

is, approved and adopted in its entirety as this Court’s findings in all respects (Dkt. No. 29). Mr.

Radford’s motion for preliminary injunction is denied (Dkt. No. 26).

       III.    Conclusion

       It is therefore ordered that:

       1.      The Court adopts the first and second sets of Proposed Findings and

Recommendations as its findings in all respects (Dkt. Nos. 12, 29).

       2.      The Court dismisses without prejudice Mr. Radford’s claims against separate

defendants Mr. Golden, Mr. Hurst, and Corporal Savage. The Court dismisses Mr. Golden, Mr.

Hurst, and Corporal Savage as parties to this action.




                                                 4
3.     The Court denies Mr. Radford’s motion for preliminary injunction (Dkt. No. 26).

It is so ordered this the 26th day of March, 2019.


                                              ____________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         5
